Order entered May 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00557-CR

                            BLAKE AARON LAWSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80093-2014

                                            ORDER
       The Court GRANTS court reporter Antoinette Varela’s May 27, 2014 request for an

extension of time to file the reporter’s record. We ORDER Ms. Varela to file the complete

reporter’s record, including all exhibits, within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Antoinette Varela, court reporter, County Court at Law No. 5, and to counsel for all parties.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE